DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.

Claim Objections
Claims 19 states “an operating member” and then refers to it using “the operation member”. As best understood by the Examiner, these two members are the same and, as a result, the same terminology should be used when referring to the member. The Applicant should choose either operating or operation and be consistent throughout the remaining claims (i.e. claims 22, 29, 32 and 37-41). The Examiner suggests using “operating member” as the Specification only talks about an “operating member”, but not an “operation member”.

Claim 41 is objected to because of the following informalities:  on line 2, as best understood by the Examiner, “such an outline” should be “such that an outline”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 19, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,338,805 in view of Kim (U.S. 2010/0095206), hereinafter Kim. Kim was cited in the Applicant’s IDS dated 5/17/19.

Current Application
Patent No. 10,338,805
Claim 19
Claim 9
An information processing apparatus, comprising: circuitry configured to control: displaying a first content object having a first object type at a first outward 3D position at a first distance from a device; displaying a second content object at a second outward 3D position at a second distance from the device having a second object type; detecting a third outward 3D position of an operating member; and altering display of at least one of the first content object and or the second content object based on an object type of each content object and a spatial relation of each content object to the operation member,
wherein the circuitry alters the display of the first content object by displaying the first content object at a third distance from the device that is changed from the first distance based on the spatial relation of the first content object to the operation member, and
wherein the circuitry alters the display of the second content object at the second outward 3D position such that the second distance between the second content object and the device is not changed and the second content object is blurred based on the spatial relation of the second content object to the operation member.
An apparatus for displaying content to a user, comprising: a memory; and a processor configured to execute instructions stored in the memory to: control a display device to display a first content object at a first depth position and a second content object at a second depth position in a real world, wherein each one of the first content object and the second content object is a stereoscopic image, wherein the first content object and the second content object are apart from each other in at least one of a vertical direction and a lateral direction, and wherein the second depth position is arranged further in a depth direction than the first depth position with respect to a user of the display device; acquire information on a depth position of an operating member in the real world; determine, based on the acquired information, control, based on the determination that the operating member pushes the first content object, the display device to move the first content object and the second content object further in the depth direction from the user of the display device while keeping the second content object further than the first content object.


	The instant application’s limitations of a second object type, altering display based on an object type, and wherein the circuitry alters the display of the second content object at the second outward 3D position such that the second distance between the second content object and the device is not changed and the second content object is blurred based on the spatial relation of the second content object to the operation member are additional features.
However, Kim teaches a second object type ([0084] and fig. 7), altering display based on an object type ([0084]), and wherein the circuitry alters the display of the second content object at the second outward 3D position such that the second distance between the second content object and the device is not changed and the second content object is blurred ([0083]) based on the spatial relation of the second content object to the operation member (figs. 4 and 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent’s apparatus with the missing limitations as taught by Kim to visually represent and inform the user of the selection of a widget (Kim [0076]). 


The same argument can be made for claims 37 and 38 of the current application. All dependent claims are also rejected as a result of being dependent on claim 19.

Claims 19, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 9,678,655 in view of Kim.

Current Application
Patent No. 9,678,655
Claim 19
Claim 18
An information processing apparatus, comprising: circuitry configured to control: displaying a first content object having a first object type at a first outward 3D position at a first distance from a device; displaying a second content object having a second content object; detecting a second outward 3D position of an operating member; and altering display of at least one of the first content object or the second content object based on an object type of each content object and a spatial relation of each content object to the operation member, 
wherein the circuitry alters the display of the first content object by displaying the first content object at a third distance from the device that is  based on the spatial relation of the first content object to the operation member, and
wherein the circuitry alters the display of the second content object at the second outward 3D position such that the second distance between the second content object and the device is not changed and the second content object is blurred based on the spatial relation of the second content object to the operation member.
An apparatus for displaying content to a user, comprising: a memory; and a processor executing instructions stored in the memory to: display a content object at a first outward 3D position at a first distance from a device; detect a second outward 3D position of an operating member in relation to the device and determine a second distance between the operating member and the device; and alter the display of the content object, if the second distance is less than or equal to the first distance, wherein the altering display of the content object substantially prevents interference between the content object and the operating member at the first outward 3D position.


	The instant application’s limitations of displaying a second content object having a second object type, altering display based on an object type, displaying the first content object at a third distance from the device that is changed from the first distance and wherein the circuitry alters the display of the second content object at the second outward 3D position such that the second distance between the second content object and the device is not changed and the second content object is blurred based on the spatial relation of the second content object to the operation member.
However, Kim teaches displaying a second content object having a second object type ([0084] and fig. 7), altering display based on an object type ([0084]), displaying the first content object at a third distance from the device that is changed from the first distance ([0078]) and wherein the circuitry alters the display of the second content object at the second outward 3D position such that the second distance between the second content object and the device is not changed and the second content object is blurred ([0083]) based on the spatial relation of the second content object to the operation member (figs. 4 and 6).

As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of informing a user that an item is selected.

The same argument can be made for claims 37 and 38 of the current application. All dependent claims are also rejected as a result of being dependent on claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how blurring an outline in dependent claim 41 further limits the independent claim when the entire second content object is already being blurred in independent claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 22, 24-26 and 29-32, and 36-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Boillot (U.S. 2007/0126696). Boillot was cited in the Applicant’s IDS dated 5/17/19

Regarding claims 19, 37 and 38, Kim discloses an information processing apparatus, method and non-transitory computer-readable medium comprising: 
circuitry configured to control ([0058]): 

displaying a second content object having a second object type at a second outward 3D position at a second distance [0084] and fig. 7);
detecting a third outward 3D position of an operating member ([0073]); and 
altering display of at least one of the first content object or the second content object based on an object type of each content object ([0084]) and a spatial relation of each content object to the operation member ([0095]),
wherein the circuitry alters the display of the first content object by displaying the first content object at a third distance from the device that is changed from the first distance based on the spatial relation of the first content object to the operation member ([0095]), and
wherein the circuitry alters the display of the second content object at the second outward 3D position such that the second distance between the second content object and the device is not changed and the second content object is blurred ([0083]) based on the spatial relation of the second content object to the operation member (figs. 4 and 6).
Kim does not explicitly disclose a first and second distance from a device.
However, Boillot teaches an apparatus, method, and non-transitory computer-readable medium comprising: 
displaying a first content object at a first outward 3D position at a first distance from a device (Boillot [0049] and fig. 1); 
displaying a second content object having a second object type at a second outward 3D position at a second distance from the device (Boillot fig. 1, #102); 

wherein the circuitry alters the display of the second content object at the second outward 3D position such that the second distance between the second content object and the device is not changed based on the spatial relation of the second content object to the operation member (Boillot fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s apparatus, method, and non-transitory computer-readable medium with the missing limitations as taught by Boillot to create a touchless virtual user interface (Boillot [0049]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of saving space by creating a touchless virtual user interface.

Regarding claim 22, Kim in view of Boillot teaches the information processing apparatus of claim 40, 
wherein the first content object is operated by the operating member based on the spatial relation to the operation member (Kim [0075]).

Regarding claim 24, Kim in view of Boillot teaches the information processing apparatus of claim 19, wherein the displaying the first content object at the third distance comprises displaying the first content object in an inward 3D position at the third distance (Kim [0095]).

Regarding claim 25, Kim in view of Boillot teaches the information processing apparatus of claim 19, wherein the third distance is smaller than the first distance (Kim [0083]).

	Regarding claim 26, Kim in view of Boillot teaches the information processing apparatus of claim 25, wherein the third distance is zero, and wherein the displaying the first content object at the third distance comprises displaying the first content object at a 2D position on a face of the device (Kim fig. 6, widgets other than #39).

	Regarding claim 29, Kim in view of Boillot teaches the information processing apparatus of claim 25, 
wherein the third outward 3D position of the operating member is located at a fourth distance from the device (Kim [0073], [0077] and fig. 4), and 
wherein the displaying the first content object at the third distance is executed when the fourth distance is less than or equal to the first distance (Kim [0095]).

Regarding claim 30, Kim in view of Boillot teaches the information processing apparatus of claim 29, 
wherein the altering display of the first content object comprises displaying the first content object at a fifth distance from the device (Kim [0095]) after the first display content object is displayed at the third distance (Kim [0075]), and 
wherein the fifth distance is larger than the third distance (Kim [0095]).

Regarding claim 31, Kim in view of Boillot teaches the information processing apparatus of claim 30, 
wherein the fifth distance is equal to the first distance (Kim [0095]), and 


Regarding claim 32, Kim in view of Boillot teaches the information processing apparatus of claim 19, 
wherein the altering display of the second content object comprises displaying the second content object at relatively lower image quality with respect to an original image quality of the second content object (Kim [0083]), 
wherein the third outward 3D position of the operating member is located at a fourth distance from the device(Kim [0073] and [0077]), and 
wherein the displaying the second content object at the relatively lower image quality (Kim [0083]) is executed when the fourth distance is less than or equal to the second distance (Kim [0095]).

Regarding claim 36, Kim in view of Boillot teaches the information processing apparatus of claim 19, wherein the device comprises a display screen (Kim fig. 3).

Regarding claim 39, Kim in view of Boillot teaches the information processing apparatus of claim 19, 
wherein a method of altering display of the first content object comprises pushing the first content object based on the spatial relation of the first content object to the operation member (Kim [0095]).

Regarding claim 40, Kim in view of Boillot teaches the information processing apparatus of claim 19, wherein the object type of the first content object comprises a graphical user interface (GUI) including a button object which is operated by the operating member (Kim [0075] and fig. 4), and wherein the object type of the second content object is not a button object (Boillot fig. 1, #102).


Regarding claim 41, Kim in view of Boillot teaches the information processing apparatus of claim 19, wherein the circuitry alters the display of the second content object such an outline of the second content object is blurred based on the spatial relation of the second content object to the operation member (Kim [0083]).

Claims 27, 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Boillot as applied to claims 25 and 32 above, and further in view of Jobs et al. (U.S. 2008/0122796), hereinafter Jobs.

Regarding claim 27, Kim in view of Boillot teaches the information processing apparatus of claim 25. Kim does not explicitly disclose wherein the object type of the second content object comprises at least one of video data, image data, or an object for status information.
However, Jobs teaches, wherein the object type of the second content object comprises at least one of video data, image data, or an object for status information (Jobs [1076] and fig. 3C, #402/404/406).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s apparatus with the missing limitations as taught by Jobs to indicate battery status of a device (Jobs [0176]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of conveying important information to a user of device.


The same motivation for claim 27 applies to claim 34.

Regarding claim 35, Kim in view of Boillot and Jobs teaches the information processing apparatus of claim 32, 
wherein the object type of the second content object is an object for status information (Jobs [1076] and fig. 3C, #402/404/406).
The same motivation for claim 34 applies to claim 35.

Response to Arguments
Applicant's arguments filed 1/26/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 10-11 of the Applicant’s Response, the Applicant argued the amended claims were patentably distinct from the patents recited in the double patenting rejections above.
While the Examiner acknowledges the Applicant’s deferral of filing a terminal disclaimer, the Examiner respectfully disagrees that the claims for patent numbers 10,338,805 and 9,678,655 are patentably distinct based on the double patenting rejections above. Therefore, the double patenting rejections are being upheld based on the rejections above.

On pgs. 12-13 of the Applicant’s Response, the Applicant argues that Kim and Boillot do not disclose a first and second object type as recited in claims 19, 37 and 38.


On pgs. 11-17 of the Applicant’s Response, the Applicant argues that Kim in view of Boillot does teach the amended altering limitations of claims 19, 37 and 38.
The Examiner respectfully disagrees. As cited above, Kim teaches changing the depth of content objects (i.e. altering display) based on frequency of use ([0084]), multiple different object types including a GUI with button objects (figs. 3 and 4), displaying widgets at different depths (fig. 7) and blurring content objects ([0083]). Under the broadest reasonable interpretation of “object type”, an object with a different frequency of use is a different type of object because it has different characteristics. Further, Kim teaches altering depth of one widget based on finger position (i.e. spatial relation of an operating member) ([0095]), while not changing the other widgets (fig. 4). Moreover, Boillot teaches different object types, altering a display based on the type of object (i.e. the dial in fig. 1) and keeping other objects the same while altering one of the objects (fig. 1). Therefore, the combination of Kim and Boillot teaches the amended limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482